Citation Nr: 0628616	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
loss of use of the lower extremities.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment, or for special 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to special monthly 
compensation based on loss of use of the lower extremities 
and entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  

A hearing was held at the RO in October 2005 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the veteran submitted additional 
evidence in support of his claim, along with a written waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

The veteran has effectively lost the use of the lower 
extremities due to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the loss of use of the lower 
extremities have been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.350 (2005).

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have been met.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. § 3.808 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties To Notify And Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify a claimant of the information or 
evidence needed in order to substantiate a claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision below, the Board has granted the veteran's 
claim for special monthly compensation based on the loss of 
use of the lower extremities and his claim for a assistance 
in the purchase of an automobile or other conveyance.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
VAOPGCPREC 16-92.

Background

In an October 1967 rating decision, the RO granted service 
connection for the veteran's low back disability, then 
characterized as residuals of a compression fracture of L3, 
and assigned an initial 30 percent rating.  

In a May 1976 decision, the Board increased the rating for 
the veteran's service-connected low back disability, then 
characterized as postoperative residuals of a laminectomy, 
L4-5 and L5-S1, to 60 percent.

In a June 1980 rating decision, the RO granted a total rating 
based on individual unemployability (TDIU) due to the 
veteran's service-connected low back disability, now 
characterized as post operative residuals, multiple surgical 
procedures following herniated nucleus pulposae subsequent to 
compression fracture of L3.  The veteran's TDIU has remained 
in effect to date.  

In December 2003, the veteran submitted a claim based on the 
loss of use of both lower extremities which he attributed to 
his service-connected low back disability.  

In support of his claim, the RO obtained VA clinical records, 
dated from April 2003 to March 2004 showing treatment for 
numerous medical conditions, including diabetes, 
osteoarthritis of the knees, and a low back disability with 
severe radiating pain to the lower extremities.  In November 
2003, it was noted that the veteran had undergone MRI testing 
in connection with his complaints of radiating low back pain.  
Although the MRI showed significant scar formation and disc 
herniation, it was felt that surgical intervention was 
contraindicated as it would pose a significant risk of 
additional neurological injury.  

The veteran was afforded a VA medical examination in March 
2004, at which he reported constant back pain radiating to 
his toes, as well as numbness in his lower extremities.  He 
stated that he was unable to walk more than 50 feet secondary 
to pain and numbness and was unable to drive more than 20 
minutes due to numbness in the lower extremities which 
rendered him unable to operate the automobile's pedals.  The 
veteran indicated that he needed a hand control system 
installed so he could drive.  The examiner noted that the 
veteran primarily used a Rascal driving device for 
ambulation.  When he was not on the Rascal, the veteran used 
a cane because of unsteadiness.  Examination showed normal 
reflexes in the lower extremities, with decreased sensation 
in the stocking glove distribution, which the examiner 
indicated was likely due to diabetes.  The veteran exhibited 
no objective weakness, but ambulation was extremely painful 
and the veteran had difficulty walking due to unsteadiness.  
The examiner indicated that the veteran should not drive 
without hand controls and concluded that he was limited in 
his daily activities by at least 60 percent due to low back 
pain with radicular symptoms.  

Additional VA clinical records, dated from March 2004 to 
February 2005, show continued treatment for radiating low 
back pain.  In November 2004, the veteran complained of 
burning pain in his feet, increased when walking.  For this 
reason, the veteran indicated that he had been using his 
scooter.  The assessment was neuropathic pain in the feet.  
In February 2005, the veteran was evaluated in the vascular 
clinic.  He reported shooting and burning leg pain which he 
rated as an 8 or 9 on a pain scale of 1 to 10.  He also 
reported numbness and tingling in the feet and lower 
extremities, as well as feelings of coldness.  He indicated 
that he was unable to walk because of the pain radiating from 
his back to his lower extremities.  The examiner noted that 
the veteran had a history of diabetes as well as numerous 
back surgeries, including spinal fusions.  The examiner 
indicated that the veteran's lower extremity pain was likely 
neuropathic or related to his back disability.  EMG testing 
showed sensorimotor peripheral polyneuropathy and no evidence 
of a lumbosacral radiculopathy.  

In December 2004 and October 2005, the veteran testified at a 
hearings at the RO.  He indicated that he was unable to walk 
more than approximately 50 feet before his legs gave way.  
The veteran indicated that although he was able to walk short 
distances, he generally used a scooter for getting around.  
He also indicated that he experienced numbness in his lower 
extremities with prolonged sitting or standing.  He indicated 
that unable to drive more than one hour because his legs 
became numb which caused him to be unable to operate the 
controls.  He indicated that his driver's license now 
required that he use hand controls to operate a vehicle.  

After his October 2005 Board hearing, the veteran submitted a 
letter from his VA physician who indicated that he had cared 
for the veteran since February 2003.  The VA physician noted 
that the veteran had a history of chronic back pain with 
seven back surgeries.  He indicated that although the veteran 
had significant disease in his back, he was not a candidate 
for additional surgery.  In the time he had followed the 
veteran, the VA physician indicated that the veteran had had 
progressive complaints of his feet going numb and his legs 
giving way with prolonged standing, sitting or driving.  This 
resulted in his being unable to use his lower extremities for 
a period of time.  The VA physician indicated that it was his 
belief that the veteran's inability to control his legs was 
most likely a result of his lower back condition and 
resulting neuropathy.  He recommended that the veteran pursue 
getting his car modified for hand devices so he could drive 
without using his lower extremities.  

Also submitted by the veteran was an October 2005 letter from 
his private physician, who agreed that the veteran's lower 
extremity symptoms of pain, paresthesias, and weakness were 
related to his service-connected low back disability.  The 
veteran's physician noted that the veteran's ability to walk 
more than 100 feet was severely limited and he was unable to 
go up or down stairs without significant difficulty.  He also 
indicated that the veteran had exhibited increasing weakness 
in his legs to the point where automobile hand controls were 
necessary.  

Applicable Law

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.308(a), (b) (2005).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. § 3.808(b) (2005).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2005).

Analysis

The veteran contends that he is entitled to special monthly 
compensation as well as an automobile or other conveyance and 
adaptive equipment.  He argues that his service-connected low 
back disability has resulted in impairment of the lower 
extremities to such an extent that he now requires the use of 
a scooter for moving all but the shortest distances.  He 
further contends that he is unable to operate a motor vehicle 
safely without the use of hand controls, due to numbness in 
the lower extremities.  

After carefully reviewing the record, the Board finds that 
the criteria for special monthly compensation based on loss 
of use have been met.  As discussed above, the medical 
evidence in this case shows that the veteran does not exhibit 
the complete loss of use of either foot.  He acknowledges 
that he is able to walk short distances and stand for short 
periods of time.  However, the evidence further shows that 
the veteran cannot perform functions such as walking more 
than 50 to 100 feet, climbing stairs without great 
difficulty, or operating a motor vehicle without the use of 
hand controls.  The evidence shows that he primarily uses a 
scooter for ambulation.  Based on this evidence, the Board 
finds that there is at least equivocal evidence suggesting 
functional loss in terms of being able to perform balance and 
propulsion as contemplated in the applicable regulations.

As noted above, the standard for a finding of loss of use 
requires that no effective function remain, such as the 
properties of balance and propulsion, other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthetic device.  The medical findings 
specified in the definition, i.e. of complete paralysis of 
the external nerve and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances, are not required - they are noted 
as an example of symptomatology that must be taken as loss of 
use.  Thus, other symptomatology can support a finding of 
loss of use.

The veteran's treating physicians have submitted statements 
noting that the veteran has loss of use of his lower 
extremities in discussing his inability to safely drive a 
car.  In other words, due to the veteran's sensory deficits, 
he apparently has difficulty operating the pedals in an 
automobile.  Other neurological abnormalities include absent 
reflexes and decreased sensation.  The veteran has also been 
shown to require the use of a scooter and/or cane for 
ambulation.  His physicians have noted his inability to walk 
distances greater than 100 feet, climb stairs, or otherwise 
use his lower extremities for any period of time.  Both of 
the veteran's treating physicians attributed the veteran's 
lower extremity symptomatology to his service-connected low 
back disability.  

Based on the foregoing, the Board finds that the evidence 
supports a finding of loss of use, in accordance with the 
definition in 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63.  
Therefore, the Board finds that the criteria for an award of 
special monthly compensation based on loss of use have been 
met.  

For similar reasons, the Board finds that the veteran's 
contention that his service-connected low back disability 
causes lower extremity impairment which warrants an 
automobile or adaptive equipment is supported by the medical 
evidence.  Again, the preponderance of the evidence reflects 
that the veteran's service-connected low back disability has 
resulted in the effective loss of use of the feet.  The Board 
further notes that the veteran's claim of being unable to 
operate a vehicle due to numbness of his extremities is 
supported by the statements of two of his treating 
physicians.  Therefore, the criteria for entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment have also been 
met.  





ORDER

Entitlement to special monthly compensation for the loss of 
use of the lower extremities is granted, subject to the law 
and regulations governing the payment of monetary benefits.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


